   Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 1 of 21 PageID: 2495

                         CLEARY | GIACOBBE | ALFIERI | JACOBS LLC
                                                                      RUBY KUMAR-THOMPSON, Partner
                                                                        rkumarthompson@cgajlaw.com

                                                                                Reply to: Oakland Office

                                            April 1, 2019

     VIA ELECTRONIC FILING
     James B. Clark, III, U.S.M.J.
     District of New Jersey
     Martin Luther King, Jr. Federal
     Building and Courthouse
     50 Walnut Street
     Newark, New Jersey 07103

         Re: Ramapough Mountain Indians, Inc., et al. v. Township of Mahwah, et al.
             Civil Action No. 2:18-cv-09228-CCC-JBC


     Dear Judge Clark:
            This office represents Township of Mahwah, Geraldine Entrup, and

     Thomas Mulvey (hereinafter “Mahwah Defendants”) in the above-captioned

     matter. Kindly accept this letter brief in lieu of a more formal brief in opposition

     to Plaintiffs’ Motion to Lift the Discovery Stay which is returnable before Your

     Honor on April 15, 2019.


                                        LEGAL ARGUMENT

                                             POINT ONE

         A STAY OF DISCOVERY IS APPROPRIATE WHERE JURISDICTIONAL
                    ISSUES ARE RAISED TO THE COMPLAINT
            As the Court is well aware, the Federal Rules of Civil Procedure do not

     expressly provide for a stay of proceedings. However, Fed. R. Civ. P. 26(c)(1)(A)


Oakland Office: 169 Ramapo Valley Road, UL 105, Oakland, NJ 07436 Tel 973 845-6700 Fax 201 644-7601
 Somerville Office: 50 Division Street, Suite 501, Somerville, NJ 08876 Tel 732 583-7474 Fax 201 644-7601
 Matawan Office: 955 State Route 34, Suite 200, Matawan, NJ 07747 Tel 732 583-7474 Fax 732 290-0753

                                           www.cgajlaw.com
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 2 of 21 PageID: 2496



 provides, in relevant part, “[a] party or any person from whom discovery is

 sought may move for a protective order in the court where the action is pending

 . . .. The court may, for good cause, issue an order to protect a party or person

 from    annoyance,    embarrassment,      oppression,    or   undue    burden    or

 expense . . ..” Thus, all that is required to be entitled to a stay under this rule,

 is a showing of “good cause.”      Coyle v. Hornell Brewing Co., No. 08-2797

 (JBS/JS), 2009 WL 1652399, at *3 (D.N.J. June 9, 2009).


        A motion to stay discovery is also an appropriate exercise of this court’s

 discretion. Landis v. N. Am. Co., 299 U.S. 248, 254-255 (1936). Justice

 Cardozo stated, in Landis, “[t]he power to stay proceedings is incidental to the

 power inherent in every court to control the disposition of the causes on its

 docket with economy of time and effort for itself, for counsel, and for litigants.

 How this can best be done calls for the exercise of judgment, which must weigh

 competing interests and maintain an even balance.” Id. (citing Kansas City S.

 Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).


        “[I]ncidental to this inherent power to control its own docket,” a district

 court has “broad” discretion to stay discovery while a dispositive motion is

 pending.    Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Stone v.

 Immigration and Naturalization Service, 514 U.S. 386, 411 (1995) (“[W]e have

 long recognized that courts have inherent power to stay proceedings.”). Indeed,

 the Third Circuit has held that, “[i]n certain circumstances it may be

 appropriate to stay discovery while evaluating a motion to dismiss where, if the



                                          2
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 3 of 21 PageID: 2497



 motion is granted, discovery would be futile.”     Mann v. Brenner, 375 Fed.

 App’x. 232, 239 (3d Cir. 2010) (citing Ashcroft v. Iqbal, 129 S.Ct. 1937, 1954

 (2010) (holding that since the “complaint is deficient under Rule 8,

 [respondent] is not entitled to discovery”)). One such circumstance is where

 the motion to dismiss tests the legal sufficiency of a complaint that may be

 decided on its face, without the necessity of further factual enhancement. Id at

 239-240 (holding that District Court did not abuse its discretion in staying

 discovery pending a motion to dismiss under 12(b)(6)) (citing Nitzke v. Williams,

 490 U.S. 319, 326-327 (1989) (stating, Rule 12(b)(6) “streamlines litigation by

 dispensing with needless discovery and factfinding.”)); Chudasma v. Mazda

 Motor Corp., 12 F.3d 1353, 1367 (11th Cir.1997) (“A motion to dismiss based

 on failure to state a claim for relief should ... be resolved before discovery

 begins.”); and Rutman Wine Co. V.E. & J Gallo Winery, 829 F.2d 729, 738 (9th

 Cir. 1987) (stating that the idea that discovery should be permitted before

 deciding a motion to dismiss “is unsupported and defied common sense

 [because] the purpose of Fed. R. Civ. P. 12(b)(6) is to enable defendants to

 challenge the legal sufficiency of complaints without subjecting themselves to

 discovery.”).


       Another circumstance making a stay especially appropriate is a challenge

 to the claims on jurisdictional grounds, since jurisdiction is a “threshold

 matter” that courts are required to resolve before proceeding to the merits.

 Kramer v. Gates, 481 F.3d 788, 791 (D.C. Cir. 2007) (quoting Steel Co. v.

 Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)). “The requirement that

                                        3
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 4 of 21 PageID: 2498



 jurisdiction be established as a threshold matter . . . is ‘inflexible and without

 exception.’” Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 577 (1999) (quoting

 Steel Co., 523 U.S. at 94-95); see also Grupo Dataflux v. Atlas Global Group,

 L.P., 541 U.S. 567, 593 (2004) (“We have . . . urged counsel and district courts

 to treat subject matter jurisdiction as a threshold issue for resolution . . ..”

 (quoting United Republic Ins. Co. v. Chase Manhattan Bank, 315 F.3d 168,

 170-71 (2d Cir. 2003)).   The rationale behind staying discovery pending a Fed.

 R. Civ. P. 12(b)(1) motion is that imposing a temporary stay in the face of such

 a challenge conserves judicial and party resources with respect to discovery on

 the merits of a claim until it will be clearly relevant. Id. See also Nankivil v.

 Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003) (A stay may be

 appropriate if “resolution of a preliminary motion may dispose of the entire

 action.”); Vivid Techs., Inc. v. Am. Scl. & Eng’g, Inc., 200 F.3d 795, 804 (Fed.

 Cir. 1999) (“When a particular issue may be dispositive, the court may stay

 discovery concerning other issues until the critical issue is resolved.”); Chavous

 v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C.

 2005) (“A stay of discovery pending the determination of a dispositive motion is

 an eminently logical means to prevent wasting the time and effort of all

 concerned, and to make the most efficient use of judicial resources.” (internal

 quotation omitted)).


       Here,   the   balancing   of   the   competing   interests does not   warrant

 proceeding with discovery during the pendency of Plaintiff’s motion to amend

 the Complaint because Mahwah’s challenge to the Amended Complaint (as well

                                            4
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 5 of 21 PageID: 2499



 as the more deficient original complaint) is on jurisdictional and preclusive

 grounds that render it futile.


       For example, Plaintiff asserts in its Reply Brief that it was not entitled to

 make an application with the Zoning Board to develop the facts necessary to

 adjudicate their RLUIPA claims in this case because it is a pre-existing

 use. However, the fatal flaw in this argument is that a New Jersey Superior

 Court Judge issued a Decision on January 19, 2019 rejecting Plaintiff’s claim

 that their use of the property named “Sweet water” was a pre-existing use. (see

 “Exhibit A,” Judge Bachmann’s decision dated January 10, 2019). Judge

 Bachmann’s decision affirming Plaintiff’s conviction for the erection of certain

 structures without a permit and rejecting Plaintiff’s claim as a pre-existing use,

 has to date never been overturned on appeal. As such, Plaintiff is legally and

 judicially estopped from collaterally attacking that ruling in order to be entitled

 to proceed with their unripe land use claims for religious discrimination in a

 District Court. See Gilles v. Davis, 427 F.3d 197, 209-10 (applying the Heck

 bar to plaintiff’s claims under the First Amendment); and Mann v. Brenner,

 375 Fed. Appx. at 237-38 (holding that the plaintiff was estopped where the

 identical issues were actually litigated in the state condemnation proceeding).


       Moreover, Plaintiff and, for that matter, the U.S. Attorney fail to

 understand the manner in which New Jersey Municipal Land Use laws define a

 pre-existing non-conforming use and when a use permit application is required

 to be made under State law. A pre-existing use cannot just be asserted to exist



                                         5
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 6 of 21 PageID: 2500



 by a Plaintiff. Rather, the procedure for establishing that a use is pre-existing

 is to apply for a certificate in accordance with N.J.S.A. 40:55-68. See Twp. of

 Stafford v. Stafford Zoning Bd. of Adjustment, 154 N.J. 62, 69 (1998) (“before

 asking a court for relief, any person . . . who applies more than one year after

 the adoption of the pertinent ordinance must first file an . . . application with

 the zoning board); and see Borough of Bay Head v. MacFarlan, 209 N.J. Super.

 134, 137 n.1 (App. Div. 1986) (noting that the court is not “the most

 appropriate forum for determining zoning questions, such as the existence of

 prior non-conforming uses”). Pursuant to N.J.S.A. 40:55D-68, after more than

 one year since the zoning change, the determination of whether a use is pre-

 existing and therefore not illegal belongs solely to the Zoning Board of

 Adjustment.    Here, Plaintiff does not allege that they ever applied for a

 certificate of non-conformance, nor do they allege in their opposition to

 Defendants’ motion opposing the Amended Complaint on ripeness grounds that

 they possess any decision from an official or the Zoning Board of Adjustment

 so as to now argue for an exemption from filing for a variance decision for their

 alleged religious use of the Property.


       Additionally,   the   burden   of   proving   the   prior   existence   of   a

 nonconforming use lies with the party asserting the use.          Berkeley Square

 Ass’n., Inc. v. Zoning Bd. of Adjustment of Trenton, 410 N.J. Super. 255, 269

 (App. Div. 2009). Pursuant to N.J.S.A. 40:55D-68, a non-conforming use or

 structure is defined as a use or structure existing at the time of passage of an

 ordinance. Only if a use or structure meets this definition, then is it permitted

                                           6
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 7 of 21 PageID: 2501



 to continue in such form despite a change in zoning provisions prohibiting

 same.     See Bonaventure Intern., Inc. v. Borough of Spring Lake, 350 N.J.

 Super. 420, 431-32 (App. Div. 2002). As such, a prior nonconforming use is

 restricted to its character and scope at the time the ordinance making it a

 nonconforming use was enacted.         Thus, a plaintiff can only establish an

 exemption from making an application for a variance to the Township Zoning

 Board of Adjustment, if the same or similar use existed at the time of passage

 of Mahwah’s zoning ordinances designating the C200 zone where the property

 is located. Id. at 433, citing Ferraro v. Zoning Board of Adjustment, 321 N.J.

 Super. 288, 291 (App. Div. 1999). However, where land is vacant at the time of

 adoption of a zoning ordinance, it cannot qualify for any exemption as a

 nonconforming use. Ardolino v. Florham Park Board of Adjustment, 24 N.J. 94,

 104 (1957); see also Palatine I v. Planning Bd., 133 N.J. 546, 564-66 (1993)

 (holding that unbuilt and unfinished portion of a proposed structure for which

 site plan approval was granted was not immune to change in zoning

 prohibiting the use for which the structure was being built). Nor can the

 occasional use of a property prior to the zoning change convert that use into a

 protected non-conforming use after the change in zoning is made. See

 Paruszewski v. Elsinboro Twp., 297 N.J. Super. 531 (App. Div. 1997).


         Furthermore, a pre-existing use may not be enlarged as of right, except

 when the change is negligible or insubstantial.      Palatine I v. Planning Bd.,

 supra, 133 N.J. at 565; Belleville v. Parillo’s Inc., 83 N.J. 309, 316 (1980); and

 McDowell, Inc. v. Board of Adjustment of Twp. of Wall, 334 N.J. Super. 201,

                                         7
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 8 of 21 PageID: 2502



 214 (App. Div. 2000), certif. denied, 167 N.J. 88 (2001). In fact, expansion of a

 prior nonconforming use is not permitted, without first satisfying the positive

 and negative criteria for a “d” variance under N.J.S.A. 40:55D-70(d)(2).

 Belleville, supra, 83 N.J. at 316. And, where there is doubt as to whether the

 enlargement or change is substantial rather than insubstantial (and not

 requiring any additional applications to be made), the courts have consistently

 declared that the dispute is to be resolved against the enlargement or

 change. Id. (emphasis added).

       In the matter at bar, the Ordinances that Mahwah seeks to enforce

 against the RMI were originally enacted along with the Master Plan in 1984,

 designating the zone where the property is located as a C-80 Conservation

 Zone, where religious uses were not permitted as of right.        Mahwah then

 amended its zoning ordinances in June 1987 to designate the zone as a C-200

 Conservation Zone, in which zone religious institutions continued to not be

 permitted (FAC ¶50). Despite their allegations that they had been using Sweet

 Water for centuries for religious worship, this claim is undermined by the fact

 that RMI, Inc. did not acquire the property by deed until July 17, 1995. (see

 “Exhibit A,” Judge Bachmann’s decision dated January 11, 2019).


       In addition, the allegedly religious structures on the land that are the

 subject of the 2018 summonses which underlie Plaintiff’s claims in the

 Amended Complaint were admittedly not erected until after the Zoning

 Ordinance was changed to prohibit religious uses on the otherwise vacant

 Property. (FAC ¶53). As Plaintiff does not allege anywhere in the Complaint

                                        8
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 9 of 21 PageID: 2503



 that they filed an application for a certificate of non-conformance for the

 subject Property or that they are even in possession of a single construction

 permit for the prayer circle and stone altar in the twenty-four years since the

 property was acquired by it, this is yet another reason that Plaintiff cannot rely

 on the argument that they are entitled to be recognized as a pre-existing use

 and exempt from the requirements of N.J.S.A. 40:55D-68, that is, to apply for a

 “d” variance on the property and obtain the necessary permits for the

 structures on the land.


       In addition, the Amended Complaint, admittedly makes clear that the

 use of the property did not remain essentially the same since 1995, (or even

 since the 1980's when Elmes allegedly permitted them to use the property

 occasionally for private religious worship), but had intensified greatly from

 2013 through the fall of 2016 because Plaintiff erected six to eight foot long

 logs on the property and began inviting members of the public for prayer and

 various cultural events (see FAC ¶40-42, ¶47, ¶54 and ¶56). Thus, any lawful

 use and expansion of the property by RMI, Inc., for religious purposes could

 not have existed before the Zoning Code was changed to prohibit religious

 institutions from the C-200 zone. Accordingly, there is no merit to Plaintiff’s

 claim that they are exempt under state law from making an application to the

 Township for a variance, when neither their public use nor the non-permitted

 structures on the property existed at the time of passage of Mahwah’s zoning

 ordinances designating the C-200 zone.



                                         9
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 10 of 21 PageID: 2504



        Second, Plaintiff asserts pursuant to the holding in Peachlum v. City of

  York, that their claims are nonetheless ripe because there have been several

  actions against Plaintiff to collect fines through the issuance of summonses

  and institution of enforcement actions to gain compliance with the Township's

  zoning ordinances. Peachlum however is inapposite. In Peachlum, the plaintiff

  was challenging the constitutionality of the ordinance itself as violative of his

  right to free speech, and the relief requested was limited solely to declaratory

  and injunctive relief. It was in this context that the Third Circuit determined

  that a “relaxed” ripeness standard should apply.    The Third Circuit went on to

  note that while "a facial First Amendment challenge is not normally subject to

  administrative finality analysis under any circumstances.            Depending on

  circumstances,   however,   there   may     be   some   value   in   permitting   an

  administrative body to resolve an ongoing dispute in “as applied” challenges

  once enforcement proceedings have begun." (emphasis added).


        Thus, Peachlum does not support the proposition that any time that

  there are fines and costs are likely to be imposed upon a landowner’s use of

  property in violation of a Township’s ordinances, that there has been a concrete

  injury. This is because even the slightest infringement on a person’s right to

  free speech can be a violation of that person’s First Amendment rights. Laird v.

  Tatum, 408 U.S. 1, 92 S.Ct. 2318, 33 L.Ed. 154, 11 (1972). The Free Exercise

  Clause of the First Amendment, however, has not been interpreted by the

  Supreme Court in similar fashion. Rather, to constitute a violation of the Free

  Exercise Clause and RLUIPA, the plaintiff must prove more than a subjective

                                         10
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 11 of 21 PageID: 2505



  chilling effect, but must prove instead, a substantial burden which renders the

  exercise   or   religion   effectively   impracticable.   Lighthouse   Institute   for

  Evangelism, Inc. v. City of Long Branch, 406 F. Supp.2d 507, 515 (D.N.J.

  2005) (holding that incidental effects on the practice of religion are not

  sufficient to sustain a claim for a constitutional deprivation), aff’d in relevant

  part, 510 F.3d 253 (2007). In fact, in holding that Peachlum’s “as applied” free

  speech claims were ripe because Peachlum was effectively barred from

  appealing an interim decision affecting her facial free speech claim to the

  Board, the Third Circuit readily distinguished the holding in Taylor Investment

  v. Upper Darby Township, 983 F.2d 1285, 1291 (3d Cir.1993), which

  concerned a zoning dispute over land use by recognizing that, “with respect to

  zoning disputes, a property owner suffers no mature constitutional injury until

  the zoning authority defines the application of the zoning ordinance and

  defines the harm to the owner.”

        Here, Plaintiff has not mounted a facial challenge to Mahwah’s zoning

  Ordinances. Furthermore, in sharp contrast to the case in Peachlum, there

  have been no fines imposed on Plaintiff for the violation of any allegedly

  unconstitutional ordinances affecting its right to free speech, nor any steep

  barriers or unreasonable conditions to filing an application for a permit and/or

  variance for their proposed use of the land.          In fact, all summonses and

  enforcement actions instituted by Mahwah that are the subject of Plaintiff’s

  claims are based on the failure of Plaintiff to obtain a permit from the

  Township, as required. None of these enforcement actions constitute or will


                                             11
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 12 of 21 PageID: 2506



  lead to a final decision as to whether Plaintiff is entitled to such permits.

  Rather, Mahwah simply wants Plaintiff to file an application for their intended

  and expanded use and obtain the proper permits needed in the C-200

  conservation zone so that such an application can be properly evaluated under

  the positive and negative criteria applicable to “d” variances. Such an

  application was filed by Plaintiffs in June 2017, and then inexplicably

  withdrawn before any scheduled hearings could take place. If it were re-filed,

  then unlike the case in Peachlum, where fines had been imposed based upon

  an interim decision of a zoning officer, which left no room for debate that the

  sign which was erected violated the town’s ordinance, the summonses for

  failure to obtain the proper permits would cease upon applying for a permit,

  and any enforcement action would be held in abeyance during the pendency of

  Plaintiff’s application.


        Furthermore, the fines that stem from the issuance of summonses since

  April 2018 (see FAC ¶64) do not render Plaintiff’s exercise of open air prayer on

  the property effectively impracticable, as those summonses have yet to be tried

  or adjudicated by the Municipal Court, and thus no fines have been imposed

  on Plaintiff as a result, to date. See N.J.S.A. 40:49-5. Additionally, Mahwah

  General Code 1-5 states clearly that while the maximum penalty for each day

  of each violation is $100, it also states that a nominal penalty or no penalty at

  all may be appropriate for a particular case or violation. As the Court is not

  required to “accept unsupported conclusions and unwarranted inferences” this

  Court should thus, wholly reject Plaintiff’s contentions that any fines in any

                                         12
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 13 of 21 PageID: 2507



  amount (see FAC ¶64) have resulted to cause them any type of concrete injury

  in this case, in sharp contrast to the case in Peachlum. See Baraka v.

  McGreevey, 481 F.3d 187, 195 (3d Cir. 2007).        As such, it would be wholly

  inappropriate for this Court to apply a “relaxed” ripeness standard to Plaintiff’s

  challenge solely to the issuance of summonses that Plaintiff is claiming has

  “chilled” their religious exercise on the property. In fact, no court has ever held

  that a “chilling effect” on religious exercise constitutes a “concrete injury” in

  the context of a claim under RLUIPA or in a land use case under the Free

  Exercise Clause of the First Amendment, nor do Plaintiffs cite to any such

  decision.


        Third, Plaintiff argues that applying for a variance would be futile as it

  pertains to their First Amendment and RLUIPA claims under the Fourteenth

  Amendment in light of Mahwah's rescission of its 2012 permit, pursuant to the

  holding in Blanche Road Corp. v. Bensalem Township, 57 F.3d 253, 267-68.

  Plaintiff's reliance upon Blanche Road Corp. to argue for an exception to the

  finality requirement is however misplaced. Blanche Road was decided in the

  context of a substantive due process claim, actionable under Section 1983.

  There, the Court held that zoning ripeness was not required to establish the

  plaintiff’s substantive due process claims when defendants were not appealing

  an adverse decision on a permit application, but rather were claiming

  harassment in their land development efforts when “the defendants, acting in

  their capacity as officers of the township, deliberately and improperly interfered

  with the process by which the township issued permits in order to block or to

                                          13
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 14 of 21 PageID: 2508



  delay the issuance of plaintiffs' permits, and the defendants did so for reasons

  unrelated to the merits of the application for permits.” It was in this context

  that the Court held that “[s]uch actions, if proven, are sufficient to establish a

  substantive due process violation, actionable under § 1983, even if the ultimate

  outcome of plaintiffs' permit applications was favorable.”


        However, this holding in Blanche Road was superseded and abrogated by

  the holding in United Artists Theatre Circuit, Inc. v. Township of Warrington,

  P.A. 316 F3d 392 (3d Cir. 2003), which stated that the Supreme Court’s

  decision in County of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708, 140

  L.Ed.2d 1043 (1998), requires a “shock the conscience” standard, instead of an

  “improper interference standard” to govern claims for violation of substantive

  due process under the Fourteenth Amendment in the land use context.

  Furthermore, it is significant the exception to the finality rule carved out by

  Blanche Road is limited solely to allegations alleging outside interference and

  harassment by Township officials in the course of the zoning or land use

  development process. See County Concrete Corp. v. Town of Roxbury, 442 F.

  3d (2006) (holding that the appellant's allegation that township officials had

  engaged in “false public accusations” and other “harassment” in the course of

  the zoning process in order to deprive the plaintiffs of lawful use of their

  property was “sufficient to establish a ripe [substantive due process] claim,

  regardless of the outcome of subsequent appeals for relief to municipal zoning

  boards.” Id. at 167, 170. Here, Plaintiff has failed to set forth any allegations

  for interference in the course of the zoning or land development process

                                         14
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 15 of 21 PageID: 2509



  because nowhere in the Complaint do they allege that they took any

  meaningful steps to avail themselves of the zoning process. Nor are there any

  allegations that Township officials were personally involved in any of the

  alleged interference with their property rights as set forth in FAC 46-69, other

  than sending a lawful abatement letter to the Plaintiff in January 2018 and

  then to begin issuing summonses when Plaintiff failed to follow the permit

  approval process outlined therein.


        Next, insofar as Plaintiff argues that the rescission of the illegally issued

  and void 2012 zoning permit excuses it from making an application to the

  Board, this is also not the type of interference and/or harassment that would

  meet the standard enunciated in County of Sacramento v. Lewis to be

  actionable as there is nothing about the rescission of a permit that could be

  construed to be “conscience shocking.”      Rivkin v. Dover Twp. Leveling Board,

  143 N.J. 352 (1996). Instead, as was the case in E&R Enterprise LLC v. City of

  Rehobeth Beach, Del., 650 Fed. Appx. 811 (3d Cir. 2016), the RMI’s claim is

  more akin to the case of Sameric Corp. of Delaware v. Philadelphia, 142 F.3d

  582, 597-98 (3d Cir. 1998), where the Third Circuit rejected the plaintiff's

  contention that its substantive due process claim was ripe under Blanche

  Road, even though the property owner alleged harm beyond the City’s denial of

  a building permit because the property owner had failed to appeal the denial to

  the appropriate board having final decision making power in the City of

  Philadelphia, by reiterating, “the importance of the finality requirement and our



                                         15
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 16 of 21 PageID: 2510



  reluctance to allow the courts to become super land-use boards of appeals.”

  Id. at 815 (internal citations omitted).


        It is also significant for this Court to take notice that Plaintiff’s challenge

  to the rescission of the 2012 Zoning Permit was voluntarily dismissed with

  prejudice, and therefore, Res judicata, as well as the Rooker/Feldman doctrine

  bar any ability for Plaintiff to now challenge the propriety of the rescission itself

  as being improper. Great Western Mining & Mineral Co. v. Fox Rothschild LLP,

  615 F.3d 159, 166 (3d Cir. 2010), cert. denied, 563 U.S. 904 (2011) (citing

  Exxon-Mobil at 284).     Thus, insofar as Plaintiff also argues that they have

  asserted a legally viable Fourteenth Amendment substantive due process claim

  based upon the allegedly “improper” rescission of the 2012 zoning permit, this

  argument must be rejected in its entirety.


        Plaintiff also appears to be relying upon the alleged testimony of the

  Township Engineer stating that the C-200 zone prohibits more than (2) people

  praying in open air on 95 Halifax Road, in addition to the alleged interference

  of their property rights by unknown persons as set forth in FAC 46-69, to

  demonstrate the reason that they should be exempted from making an

  application for a variance for their religious and cultural group assembly use

  on the property (see FAC ¶59). However, Plaintiff mischaracterizes the

  Township Engineer’s testimony at the Municipal Court trial. Contrary to the

  allegations in the Complaint, the Township Engineer did not “take a position

  that more than two individuals of the tribe congregating on the land for open-



                                             16
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 17 of 21 PageID: 2511



  air prayer violates Mahwah’s zoning Ordinance” or that “the C-200 zone

  prohibits more than two (2) people praying in open air on Halifax Road.”

  Michael Kelly’s complete testimony in response to cross-examination by

  Plaintiff’s counsel was as follows:


        Q. Are you familiar with the---or are you familiar with the type of
        prayer that is done on this property?

        A. No, I’m not---I don’t know the details of prayer that---that go on
        at the property.

        Q. Okay. Well, according to the 2011 permit, one of the things that
        was permitted on this property was prayer, correct?

        A. The zoning permit was for building a longhouse to be used for
        prayer and community/cultural assembly.

        Q. So does that mean that when you revoked the permit that the
        Ramapo could no longer pray on the property?

        A. I would say that they can’t use houses of worship or structures
        that they will use for prayer without obtaining the proper
        approvals. (emphasis added).

        Q. Okay. But if they don’t have houses of worship as we just
        discussed, they---they just have the open ground, is it still your
        position because you revoked the permit that they cannot pray?

        A. If it’s considered public assembly I would say that that’s not
        permitted as---well either. (emphasis added).

        Q. So let’s say anywheres (sic) between two and five of the Ramapo
        are on the property, and they decide to pray, then that would not
        be permitted, correct?

        A. They should submit a zoning approval and go to the zoning
        board of adjustment for approval for that. We’re not---I’m not
        saying they can’t do it. They just need to follow the proper
        procedures.

                                         17
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 18 of 21 PageID: 2512




  See relevant portions of the Municipal Court hearing transcript, P. 61, Line 7-
  P. 62, Line 10, annexed hereto as “Exhibit B”) (emphasis added). 1

         Based on the following answers to hypothetical cross-examination, it is

  clear that Plaintiff’s characterization of Michael Kelly’s testimony in the FAC is

  not supported by the transcript and is actually contrary to the allegations set

  forth in the Complaint, and thus should be disregarded by the Court for

  purposes of determining whether Plaintiff has stated a claim for violation of

  their right to religious freedom, RLUIPA, and substantive due process rights.


         Furthermore, even if that were not the case, it is significant that the

  testimony of the Engineer does not represent a final decision of the Zoning

  Board of Adjustment which is the only body that can determine these issues,

  nor is he a policy maker in the Township so as to hold the Township liable

  under the Fourteenth Amendment for his statements. Indeed, not a single

  summons has ever been issued by anyone in the Township to the RMI based

  upon only two (2) of their members praying on the land. (See Plaintiff’s Exhibit



  1
    Generally, when considering a motion to dismiss, the Court may not consider “matters
  extraneous to the pleadings.” In re Burlington Coat Factory Securities Litigation, 114 F.3d
  1410, 1426 (3d Cir.1997). “However, an exception to the general rule is that a ‘document
  integral to or explicitly relied upon in the complaint’ may be considered ‘without converting the
  motion [to dismiss] into one for summary judgment.” Id. at 1426 (quoting Shaw v. Digital
  Equip. Corp., 82 F.3d 1194, 1220 (1st Cir.1996)). Such documents include “‘matters
  incorporated by reference or integral to the claim, items subject to judicial notice, matters of
  public record, orders, [and] items appearing in the record of the case.’ “ Buck v. Hampton Twp.
  School Dist., 452 F.3d 256, 260 (3d Cir.2006) (citing 5B Charles A. Wright & Arthur R. Miller,
  Federal Practice & Procedure § 1357 (3d ed.2004)). A plaintiff may not avoid a motion to
  dismiss simply by “failing to attach or explicitly cite” texts or documents integral to or on which
  the claim is based. Sentinel Trust Co. v. Universal Bonding Ins. Co., 316 F.3d 213, 216 (3d
  Cir.2003).



                                                 18
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 19 of 21 PageID: 2513



  B to the FAC, letter dated April 24, 2018). In fact, the FAC states that the

  Ramapough had been using the land to privately conduct their religious

  ceremonies, even when they did not own the land, with the permission of the

  former owner Elmes, allegedly since the 1980’s; and that Plaintiff has

  continued to do so for years, despite issuance of repeated warnings by the

  Township for the unpermitted use of the land. (See FAC ¶28). However, absent

  a decision from the Zoning Board of Adjustment as to whether such continued

  activity constitutes a public assembly or an impermissible religious use of the

  property, because Plaintiff has never submitted an application to trigger such a

  decision, Plaintiff’s claims under the Fourteenth Amendment cannot be

  considered to be ripe merely due to the issuance of summonses for the

  unpermitted structures and use of the property.

        Last but not least, contrary to Plaintiff's arguments, there is not a single

  allegation in paragraphs 46 through 69 of the FAC to suggest that any single

  official from the Zoning Board of Adjustment in Mahwah holds any religious

  bias against the Ramapough. In fact, not a single individual on the Zoning

  Board is even identified in the FAC, paragraphs 46 through 69 to support a

  claim for interference in the zoning process or to establish the egregious type of

  course of conduct necessary to sustain a substantive due process claim. Nor

  has Plaintiff identified a single similarly situated landowner in the C-200 zone

  who has similarly ignored Mahwah’s zoning laws, but who were not issued

  summonses by the Township. Thus, it is readily apparent that they cannot

  sustain a claim for discriminatory treatment under RLUIPA or the First


                                         19
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 20 of 21 PageID: 2514



  Amendment. Accordingly, Plaintiff has clearly failed to demonstrate that they

  are entitled to an exception from the finality rule that is typically required when

  there is a constitutional challenge by a property owner to the manner in which

  zoning ordinances are applied to it.


        For all of the foregoing reasons, Plaintiff’s claims are clearly “unripe” and

  thus subject to dismissal on jurisdictional grounds.      Accordingly, since it is

  likely that the First Amended Complaint will be dismissed due to the

  jurisdictional bar presented in light of Plaintiff’s failure to first file an

  application for a variance as required under New Jersey’s Municipal Land Use

  laws, then the stay on discovery should continue so long as this important

  jurisdictional issue is not resolved.

                                     POINT TWO
  THERE WILL BE NO PREJUDICE TO PLAINTIFFS IN CONTINUING A STAY
        When a court grants a stay, it must “weigh competing interests and

  maintain an even balance.” Landis, 299 U.S. at 255; see Dellinger v. Mitchell,

  442 F.2d 782, 786 & n.7 (D.C. Cir. 1971) (“A court has inherent power to stay

  proceedings in control of its docket . . . after balancing the competing

  interests.”). Imposing a temporary stay in the instant case conserves judicial

  and party resources.     Continuing to stay this matter so as to permit the

  important jurisdictional issue to be resolved also poses no burden to Plaintiff.

  This is because discovery is already proceeding in the parallel state court

  enforcement action between these same parties.           Thousands of pages of

  documents have been exchanged and depositions of the parties were also


                                          20
Case 2:18-cv-09228-CCC-JBC Document 84 Filed 04/01/19 Page 21 of 21 PageID: 2515



  recently conducted last week. The state court enforcement action which has

  been consolidated with the HOA’s lawsuit against the RMI is also scheduled for

  a trial on April 22, 2019, and thus, the very same issues raised in this case are

  poised to be resolved before any decision could be reached in this federal

  matter, and could change the posture of the federal case if those issues are

  resolved in the Township’s and Polo Club’s favor. As such, to order duplicative

  discovery in this case will only cause the parties to expend significant

  resources unnecessarily and may subject this Court to another round of

  lengthy motions practice following the conclusion of the state court action.

  However, because the issue of this Court’s jurisdiction remains unresolved,

  those costs can be avoided by staying the proceedings in this case pending

  resolutions of the Defendants’ opposition to Plaintiff’s motion to amend the

  Complaint on jurisdictional grounds.     See Pappas v. Twp. of Galloway, 565

  F.Supp.2d 581, 587 (D.N.J. 2008) (holding that the Younger abstention was

  appropriate to an appeal of a land use board’s decision to the New Jersey

  Appellate Division).


                                 Respectfully submitted,


                                 s/ Ruby Kumar-Thompson
                                 RUBY KUMAR-THOMPSON, ESQ.
  RKT:cms
  Enclosures (2)

  cc:   All counsel of record (via ECF only)
        Judge Claire C. Cecchi, U.S.M.J. (courtesy copy-via First Class Mail)




                                         21
